Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
 
Response to Arguments
Applicant’s arguments filed 03/25/2003, have been fully considered but they are not persuasive.
In that remarks, applicant argues in substance:
That: Applicant argues Tamblyn and Black does not disclose the features of claim 1, and similarly, claims 18-20. And as acknowledged in the Office Action, Tamblyn does is not directed to multiple users and multiple chat bots. Regarding Black, although the Office Action alleges that this reference is directed to multiple users and multiple chat bots, Black is silent with regard to preventing chat bots, other than the one activated by the user, to respond to a message from the user. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn et al. US Patent Publication Number 2017/0324868, hereinafter Tamblyn, in view of Mathew Black, Live from F8 –“Group bots” with Messenger Chat Extensions, hereinafter Black.
Referring to claim 1, Tamblyn discloses a message communication apparatus (page 6 [0090], chat automation server) comprising:
an operating unit that activates a chat bot, the chat bot running in a messaging service in which users exchange a message, the chat bot exchanging a message 
a controller, configured to if the chat bot comprises a plurality of chat bots activated through operation of the operating unit by a plurality of users (page 6 [0092], engaging chat bots (202s) with profiles that are catered to specific types of users 106s may allow more effective communication with such users), determine whether a respective chat bot activated by a specific user exists (page 6 [0092], one chat bot may be specialized to engage in a first topic, while another chat bot may be specialized to engage in a second topic); and if a respective chat bot activated by the specific user exists, causes the respective chat bot activated by the specific user to respond to a message from the specific user, and cause the plurality of chat bots other than the respective chat bot to not respond to the message from the specific user  (page 7 [0094], a specialized chat bot is assigned to a particular user; page 6 [0092], different chat bot is assigned to different user according to different needs; figure 4, steps 408-420, selected conversation path for the specific user and the respective chat bot). 
Tamblyn does not disclose the invention could be applied to a group chat messaging service in which a plurality of users exchange messages with each other and with other chat bots in a chat room.
Black discloses allowing multiple users to access bots inside of existing conversations on the messaging app (see pages 1-4).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to allow the invention of Tamblyn 1-to-1 service to 
A person with ordinary skill in the art would have been motivated to make the modification to Tamblyn in order to expand the services of Tamblyn to a group of users, not just a single user in the chat room.   
Referring to claim 2, Tamblyn as modified discloses the message communication apparatus according to Claim 1, wherein if a respective chat bot activated by the specific user does not exist, the controller selects, from among the plurality of chat bots, a first backup chat bot that satisfies a first condition, and causes the selected first backup chat bot to respond (page 6 [0092]-page 7 [0095], selecting a specialized chat bot to meet user’s need).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 3, Tamblyn as modified discloses the message communication apparatus according to Claim 2, further comprising a registration unit that performs registration of a particular chat bot from the plurality of chat bots for each user, wherein the controller selects, from among the plurality of chat bots, the particular chat bot registered by the specific user by using the registration unit, and causes the selected particular chat bot to respond (page 6 [0092]-page 7 [0095], each chat bot with profile to meet different request corresponds to chat bot registration).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 4, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein the particular chat bot selected by the controller 
Referring to claim 5, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein the particular chat bot selected by the controller is selected in accordance with a history of chat bot usage by the user (page 8 [0111], chat bot selection based on previous history).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 6, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein the particular chat bot selected by the controller is selected in accordance with the registration (page 6 [0092]-page 7 [0095], each chat bot with profile to meet different request corresponds to chat bot registration).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 7, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein the particular chat bot selected by the controller is selected in accordance with a priority (page 7 [0093], default chat bot is invoked prior to specialized chat bot).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claim 8, Tamblyn as modified discloses the message communication apparatus according to Claim 3, wherein if no particular chat bot registered by the specific user exists in the chat room, the controller selects a second backup chat bot that satisfies a predetermined second condition and causes the selected second backup chat 
Referring to claim 9, Tamblyn as modified discloses the message communication apparatus according to Claim 8, wherein the controller selects, from among the plurality of chat bots, an activated chat bot that has been activated, and causes the selected activated chat bot to respond (page 7 [0093], page 8 [0109]-[0111]).  The claim is rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Referring to claims 18-20 the claims encompass the same scope of the invention as that of the claim 1.   Therefore, claims 18-20 are rejected on the same ground as the claim 1.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamblyn in view of Black and in further view of Sutherland et al., US Patent Number 10,484,313, hereinafter Sutherland.
Referring to claims 10-17, Tamblyn as modified discloses the invention as described in claims 2-9, however, Tamblyn does not discloses wherein if the selected chat bot has an authority to respond to a message but does not have an output authority, the controller causes the selected chat bot to provide an error message in response to the message 
Sutherland discloses a chat bot having the capability to send an error message to the client (Col 10 lines 18-19).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to allow the chat bot of Tamblyn to send error message to the client in order to allow the system to communicate problem to the user in the automatic system as suggested by Sutherland, because both Tamblyn and Sutherland discloses chat bots to help user in chat communication.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





Liang-che Alex Wang 
April 15, 2021

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447